IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA :
Vv. * Criminal No. CCB-16-0267
*
DANTE D. BAILEY, et al. *
Heke dK eK
ORDER

For the reasons stated in open court on April 15, 2019, and with the consent of defendant
Sydni Frazier, a mistrial for manifest necessity is declared as to Mr. Frazier only. The charges
against Mr. Frazier are severed. A retrial will be scheduled at a later date. See United States v.
Von Spivey, 895 F.2d 176 (4th Cir. 1990).

Further, the oral motions for mistrial made on behalf of defendants Randy Banks, Jamal
Lockley, and Corloyd Anderson are denied. As explained on the record, most of the evidence
against Mr. Frazier would have been admissible against his alleged co-conspirators even if he
had not been participating in the trial up until today. Appropriate jury instructions will be given
to eliminate any minimal risk of unfair prejudice.

y a
So Ordered this {5 day of April, 2019.

[s/ Ws

Catherine C. Blake
United States District Judge

 
